DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary
Claims 1-11 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 26, 2021, February 24, 2021, and June 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-5), an apparatus (claim 6), and a system (claims 7-11).  Accordingly, claims 1-11 are all within at least one of the four statutory categories.

Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1, 6, and 7 includes limitations that recite at least one abstract idea.
Claim 1:
A method for personalization of an interaction between a social robot and a user, comprising:
collecting, by one or more of a plurality of sensors of the social robot, a first set of sensory data from the user;
determining, based on the collected first set of sensory data, a first state of the user;
determining whether the first state of the user requires a change to a second state of the user:
performing, by the social robot, a first operational schema selected from a plurality of operational schemas based on an influence score of the first operational schema upon determination that the first state of the user requires a change to the second state of the user, wherein the influence score of the first operational schema is determined based on the likelihood of the first operational schema to cause a user to change from the first state to a second state;
collecting, by one or more of the plurality of sensors of the social robot, a second set of sensory data from the user; and
determining, based on the collected second set of sensory data, an actual state of the user.
 	Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because a person can suggest a schema to another person to help them achieve their goal.  
Accordingly, the claim recites at least one abstract idea.

Claim 6:
A non-transitory computer readable medium having stored thereon instructions for Causing a processing circuitry to perform a process for personalization of an interaction between a social robot and a user, the process comprising:
collecting, by one or more of a plurality of sensors of the social robot, a first set of sensory data from the user;
determining, based on the collected first set of sensory data, a first state of the user;
determining whether the first state of the user requires a change to a second state of the user:
performing, by the social robot, a first operational schema selected from a plurality of operational schemas based on an influence score of the first operational schema upon determination that the first state of the user requires a change to the second state of the user, wherein the influence score of the first operational schema is determined based on the likelihood of the first operational schema to cause a user to change from the first state to a second state;
collecting, by one or more of the plurality of sensors of the social robot, a second set of sensory data from the user; and
determining, based on the collected second set of sensory data, an actual state of the user.
 	Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because a person can suggest a schema to another person to help them achieve their goal.  
Accordingly, the claim recites at least one abstract idea.

Claim 7:
A social robot for personalization of an interaction between the social robot and a user, comprising:
a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the social robot to:
collect, by one or more of a plurality of sensors of the social robot, a first set of sensory data from the user;
determine, based on the collected first set of sensory data, a first state of the user:
determine whether the first state of the user requires a change to a second state of the user:
perform, by the social robot, a first operational schema selected from a plurality of operational schemas based on an influence score of the first operational schema upon determination that the first state of the user requires a change to the second state of the user, wherein the influence score of the first operational schema is determined based on the likelihood of the first operational schema to cause a user to change from the first state to a second state;
collect, by one or more of the plurality of sensors of the social robot, a second set of sensory data from the user; and
determine, based on the collected second set of sensory data, an actual state of the user.
 	Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because a person can suggest a schema to another person to help them achieve their goal.  
Accordingly, the claim recites at least one abstract idea.
	
Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
one or more of a plurality of sensors of the social robot
Claim 6:
	A non-transitory computer readable medium having stored thereon instructions for Causing a processing circuitry to perform a process 
	one or more of a plurality of sensors of the social robot
	Claim 7:
	a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry,
one or more of a plurality of sensors of the social robot
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-5 and 8-11: These claims recite updating scores, determining a user state, and comparing and analyzing data, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5 and 8-11, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-5 and 8-11, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-5 and 8-11, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-11
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
United States Patent Application Publication Number 2017/0228520, Kidd, et al., hereinafter Kidd.
6.	Regarding claim 1, Kidd discloses a method for personalization of an interaction between a social robot and a user, comprising:
	collecting, by one or more of a plurality of sensors of the social robot, a first set of sensory data from the user, (page 2, para. 25, the companion robot (e.g., through a wireless communication system of the companion robot after collecting the user inputs at sensors and/or input devices integrated with the companion robot), directly from the patient, an entity associated with the patient, and/or any other suitable entity, and page 3, para. 29, inputs related to the mood/emotional state of the patient can be informative of a temporary mood/emotional state of the patient, and can be derived from one or more of: facial expressions of the patient captured by image sensors, speech (e.g., speech content, speech tone, etc.) captured by audio sensors, speech captured from inputs at a touch screen of the companion robot, speech captured in any other suitable manner);
	determining, based on the collected first set of sensory data, a first state of the user, (page 4, para. 36, the mood category can have factors associated with transient emotional states of the patient and/or other mood-related factors; the biographical model category can have factors associated with contextual information of the patient (e.g., name, appearance, etc.));
	determining whether the first state of the user requires a change to a second state of the user, (page 5, para. 40, identifying which patient types specific interactions of the companion robot have the most impact on, observing behavior change patterns, assessing readiness for behavior change, and any other suitable refinement. In a specific example of a medical model factor, the patient can be hypothesized to have a low level of adherence to a specific medication due to side effects of the medication; this hypothesis can be validated in Block S120 upon regularly observing the side effects of the patient upon taking the medication (which in turn, can facilitate design of interactions that drive changes in the medication regimen of the patient)):
	performing, by the social robot, a first operational schema selected from a plurality of operational schemas based on an influence score of the first operational schema upon determination that the first state of the user requires a change to the second state of the user, wherein the influence score of the first operational schema is determined based on the likelihood of the first operational schema to cause a user to change from the first state to a second state, (page 11, para. 70, executing the interaction plan with the companion robot, thereby promoting engagement between the patient and the companion robot, in improving healthcare of the patient. Block S140 functions to enact the interaction plan through an output device (e.g., speaker, graphical display), actuatable elements, and/or other suitable components of the companion robot in order to engage the patient and elicit further interactions between the patient and the companion robot, thereby promoting building of a relationship between the companion robot and the patient. The executed interaction plan(s) are preferably determined in Block S130 and transmitted (e.g., from the interaction engine) to one or more companion robots, but interaction plans can be received by companion robots in any suitable manner. Executing the interaction plan preferably includes outputting a communication (e.g., conversational audio; updated conversational audio based on an updated interaction plan; etc.) based on one or more conversation components, and/or performing a physical action (e.g., physically performing an animation with actuating elements of the companion robot) based on one or more animation components, but can additionally or alternatively include performing any suitable action in relation to the interaction plan.);
	collecting, by one or more of the plurality of sensors of the social robot, a second set of sensory data from the user, (page 5, para. 40, identifying which patient types specific interactions of the companion robot have the most impact on, observing behavior change patterns, assessing readiness for behavior change, and any other suitable refinement. In a specific example of a medical model factor, the patient can be hypothesized to have a low level of adherence to a specific medication due to side effects of the medication; this hypothesis can be validated in Block S120 upon regularly observing the side effects of the patient upon taking the medication (which in turn, can facilitate design of interactions that drive changes in the medication regimen of the patient) and page 12, para. 73, any portions of the method 100 and/or instances of a portion of the method 100 can be performed in serial (e.g., in response to, etc.), parallel (e.g., concurrently on different threads for parallel computing to improve system processing ability for determining and/or executing interaction plans, etc.), and/or with any suitable temporal relationship); and
	determining, based on the collected second set of sensory data, an actual state of the user, (page 7, para. 49, Block S125 can additionally or alternatively include prioritizing patient goals, which functions to determine a sequence for achieving different patient goals, such as through an interaction plan. Determining goal prioritization can include one or more of: generating a ranking of patient goals, refining patient goal prioritization over time, processing results of prior prioritizations of goals (e.g., rating of how well medical goals and/or relationship goals were achieved by a particular interaction plan, in order to inform future prioritizations of patient goals and/or generation of interaction plans), and/or any other suitable processes. Prioritizing patient goals can be based on one or more of: medical importance (e.g., prioritizing medical goals for at-risk patients, etc.), historical patient goal parameters (e.g., success parameters, etc.), adversity, patient models (e.g., prioritizing relationship goals for patients described as empathetic by the personality and/or mood model, etc.), events (e.g., prioritizing a relationship goal of motivating the patient in response to the patient failing to achieve a goal), user preferences (e.g., patient preferences, preferences of patient-associated users), environmental factors (e.g., time of day, weather conditions, date, temperature, etc.), and/or any other suitable criteria. In an example, Block S125 can include determining (e.g., at the interaction engine) a prioritization of a patient-robot relationship goal over a patient medical goal based on a historical goal prioritization (e.g., an efficacy of the historical goal prioritization, etc.) for the patient, where generating the interaction plan can be based on the prioritization.).
7.	Regarding claim 2, Kidd discloses the method of claim 1 as described above.  Kidd further discloses further comprising:
	updating in a memory the influence score of the first operational schema based on a response of a user to reach the second state from the first state, (page 8, para. 57, Regarding Block S130, in a specific example, for an early relationship stage between the companion robot and the patient, a relationship-related goal configured to strengthen the relationship between the companion robot and the patient can be prioritized and, with a hypothesis that the patient responds strongly to sympathy, the node and associated branches of a interaction tree can include logic and conversation/animation components configured to show that the companion robot is sympathetic to the patient's condition).
8.	Regarding claim 3, Kidd discloses the method of claim 1 as described above.  Kidd further discloses wherein the influence score is further updated based on the actual state, (pages 3-4, para. 34,  user inputs received in real-time can be used for performing in real-time: determination of an updated interaction plan (e.g., in Block S130); control of supplementary devices (e.g., in Block S150); initiation of telecommunication (e.g., in Block S160); and/or other suitable portions of the method 100. Block S110 can include applying different data transmission rules for different companion robots based on the individual patient (e.g., a rule specifying that the companion robot retrieve fitness wearable data for an overweight patient using a fitness wearable that is compatible with the companion robot), patient populations (e.g., a rule specifying a higher frequency of user input data transmission to the interaction engine for patients suffering from life-threatening conditions), number of patients associated with the companion robot (e.g., a rule specifying transmission of user input data in response to receiving user inputs from a threshold number of patients that use the companion robot), location of the companion robot (e.g., different data transmission rules for companion robots operating in a medical setting versus a home setting, etc.), and/or any suitable criteria. In an example, the method 100 can include: applying natural language processing algorithms to extract a sentiment from conversational user inputs collected at a microphone of the companion robot; determining that the sentiment satisfies an emergency situation trigger condition (e.g., the patient is contemplating suicide); and transmitting the user conversational inputs (and/or other associated data) in response to detecting the emergency situation trigger condition.).
9.	Regarding claim 4, Kidd discloses the method of claim 1 as described above.  Kidd further discloses wherein determining whether the first state of the user requires a change to the second state of the user further comprises:
identifying at least one predetermined parameter of the first user state in the first set of sensory data, (page 4, para. 36, the mood category can have factors associated with transient emotional states of the patient and/or other mood-related factors; the biographical model category can have factors associated with contextual information of the patient (e.g., name, appearance, etc.) and pages 6-7, para. 48, Block S125 can be performed in response to an engagement level between patient and companion robot falling below an engagement level threshold (e.g., as determined by a refinement of the patient-robot relationship mode). ); and
	determining that the first state of the user requires a change to the second state of the user when a predetermined threshold is crossed, (page 5, para. 40, identifying which patient types specific interactions of the companion robot have the most impact on, observing behavior change patterns, assessing readiness for behavior change, and any other suitable refinement. In a specific example of a medical model factor, the patient can be hypothesized to have a low level of adherence to a specific medication due to side effects of the medication; this hypothesis can be validated in Block S120 upon regularly observing the side effects of the patient upon taking the medication (which in turn, can facilitate design of interactions that drive changes in the medication regimen of the patient)).
10.	Regarding claim 5, Kidd discloses the method of claim 1 as described above.  Kidd further discloses wherein determining the actual state of the user further comprises:
	comparing the collected second sensory data to a plurality of reactions of users that were previously analyzed, classified and stored in a database, (page 5, para. 41, cross-patient features (e.g., engagement level relative other patients and other companion robots; conversation content for one patient versus another patient; other suitable comparisons of relationship features between patients; etc.)).
11.	Regarding claim 6, this claim is rejected for the same reasons as set forth above with regard to claim 1.  Kidd further discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process for personalization of an interaction between a social robot and a user, (pages 13-14, para. 82, the preferred embodiment can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions)
12.	Regarding claims 7-11, these claims are rejected for the same reasons as set forth above with regard to claims 1-5.  Kidd further discloses a processing circuitry, (page 12, para. 75, the method 100 can be implemented by or in cooperation with any other one or more mobile computing devices, processors, computers, computer networks, and/or other suitable components); and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the social robot, (pages 13-14, para. 82, The computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Interactive systems employing robotic companions (US 20090055019 A1) teaches an interactive system for interacting with a sentient being. The system includes a robotic companion of which the sentient being may be a user and an entity which employs the robot as a participant in an activity involving the user. The robotic companion responds to inputs from an environment that includes the user during the activity. The robotic companion is capable of social and affective behavior either under control of the entity or in response to the environment. The entity may provide an interface by which an operator may control the robotic companion. Example applications for the interactive system include as a system for communicating with patients that have difficulties communicating verbally, a system for teaching remotely-located students or students with communication difficulties, a system for facilitating social interaction between a remotely-located relative and a child, and systems in which the user and the robot interact with an entity such as a smart book. Also disclosed are control interfaces for the robotic companion, techniques for rendering the robotic companion sensitive to touch and responding to those touches, and techniques for providing quiet, back-drivable motion to components of the robotic companion;
B.	APPARATUS AND METHODS FOR PROVIDING A PERSISTENT COMPANION DEVICE (US 20150314454 A1) teaches a development platform for developing a skill for a persistent companion device (PCD) includes an asset development library having an application programming interface (API) configured to enable a developer to at least one of find, create, edit and access one or more content assets utilizable for creating a skill, an expression tool suite having one or more APIs via which are received one or more expressions associated with the skill as specified by the developer wherein the skill is executable by the PCD in response to at least one defined input, a behavior editor for specifying one or more behavioral sequences of the PCD for the skill and a skill deployment facility having an API for deploying the skill to an execution engine of the PCD;
C.	MENTAL STATE DATA TAGGING AND MOOD ANALYSIS FOR DATA COLLECTED FROM MULTIPLE SOURCES (US 20170238859 A1) teaches determining mental state information on an individual, such as video of an individual's face, is captured. Additional data that is helpful in determining the mental state information, such as contextual information, is also determined. Intermittent mental state data is interpolated. The data and additional data allow interpretation of individual mental state information. The additional data is tagged to the mental state data. At least some of the mental state data, along with the tagged data, is analyzed to produce further mental state information. A mood measurement is a result of the analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER A MISIASZEK/
Primary Examiner, Art Unit 3626